Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0133789 A1 (“Martin”).
The phrase “for coupling with an electronic component” as recited in the preambles of claim 6 of the instant application is considered to be a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2111.02.
Considering claims 6 and 21, Martin discloses a functionally graded metal matrix nanocomposite having a metal matrix phase and a plurality of nanoparticles, wherein the distribution of the nanoparticles within the metal matrix phase follows a concentration gradient, and wherein the functionally graded metal matrix nanocomposite may have a first layer located on one surface thereof containing significant amounts of the nanoparticles and a second layer located on an opposing surface thereof containing significant amounts of the metal matrix phase, wherein the metal matrix phase may be made of copper (Martin ¶ 0148-0154).  The region extending inward from said one surface (and containing significant amounts of the nanoparticles) maps onto the claimed second region of silica, and the region extending inward from said opposing surface (containing significant amounts of the metal matrix phase) maps onto the claimed first region.  As shown in the schematic of various embodiments, the nanoparticles define one of the surfaces, while the metal matrix defines the other surface of the functionally graded metal matrix composite (e.g. id. Figs. 5-10).  Given that there are two layers with respective high concentrations of metal and nanoparticles, given that the overall composite is graded, and given that the various embodiments show regions of lower concentrations of nanoparticles and metal matrix phase, such a region would map onto the claimed interface region.  Martin discloses that the nanoparticles may be ceramics or oxides (Martin ¶ 0149) and expressly lists SiO2 as a suitable ceramic material for the nanoparticles (id. ¶ 0232); thus usage of silica is considered to be rendered obvious..  
As the instant application does not define the term “nanoparticles”, any particle is considered to be nanoparticle, as its dimension can be expressed in terms of nanometers.  As Martin discloses usage of metal matrix phase may be formed of microparticles, which 6 nm (id. ¶ 0099-0101 and clm. 7), these microparticles thus read on the claimed copper nanoparticles.  Given that Martin discloses regions having significant presence of both nanoparticles and the metal matrix phase (made of microparticles), and as Martin expressly discloses usage of microparticles coated with a shell of nanoparticles in order to control solidification (id. ¶ 0230), the usage of such hybrid microparticles having nanoparticle shell is considered to be obvious.  Martin is analogous, as it is from the same field of endeavor as that of the instant application (a composite material of metal and ceramic having a region exhibit concentration gradient).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used these types of hybrid particles to form the region between the two aforementioned nanoparticle-dominant region and metal matrix region, in order to adjust for optimal solidification as discussed in ¶ 0230 of the reference.  As Martin further discloses that the functionally graded metal matrix nanocomposite is consolidated and fused into its final form via sintering (id. ¶ 0160-0167 and 0294), the nanoparticles of SiO2 is solidified and fused with the hybrid microparticles, which themselves are fused with the copper microparticles of the metal matrix phase.  Martin thus renders obvious claims 6 and 21.
Considering claim 7, Martin discloses that the nanoparticles have average particle size of 1 – 1000 nm (id. ¶ 0150), which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness; In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson
Considering claim 8, the discussion in ¶ 4-7 above would also render obvious claim 8.  It is noted that the nanoparticles are disclosed to have diameter of ~ 1 nm (Martin ¶ 0226).  Thus, for a shell constituted of a few layers of nanoparticles of 1-nm diameter, the thickness of this shell could be about 4 nm.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013/203664 A1 (referenced below using its machine translation, “DE ‘664”) in view of U.S. 2014/0084182 A1 (“Kim”).
Considering claim 1, DE ‘664 discloses a substrate 31 for LED lighting, the substrate 31 comprising a ceramic layer 33 and a cermet layer 34, and wherein a cooling element 39 in the form of a heat sink is integrally connected to the substrate 31 (DE ‘664 ¶ 0057-0058 and Fig. 5, reproduced infra).  Specifically, DE ‘664 discloses that the heat sink may be made from copper powder, that the cermet layer 34 may have a gradient in which the portion of the layer more proximal to the heat sink has greater amount of metallic material, while the portion of the layer more proximal to the ceramic layer 33 has greater amount of ceramic material (id. ¶ 0059).  DE ‘664 further discloses that the entirety of the substrate and the integrally attached heat sink may be made be preparing respective green sheets (for each of the ceramic, cermet, and metal layers) and subjecting a stack of the green sheets to sintering to form an integral body (id. ¶ 0019 and 0028).  

    PNG
    media_image1.png
    665
    899
    media_image1.png
    Greyscale

In particular, the hot isostatic press sintering process as outlined in ¶ 0026, 0045 and Fig. 1 (reproduced, infra) of DE ‘664, used to compact and cohesively consolidate the powders used to form the respective layer, closely resembles the process disclosed in the instant application (cf. inst. app. spec. Figs. 2 and 3, the latter reproduced, infra); as such, the powders forming each layer are sintered and joined, and adjacent layers (which are formed from powders) are also joined to one another.  

    PNG
    media_image2.png
    1063
    942
    media_image2.png
    Greyscale

Fig. 1 from DE ‘664

    PNG
    media_image3.png
    1253
    914
    media_image3.png
    Greyscale

Figs. 3A and 3B from the instant application.
Therefore, DE ‘664 is considered to have disclosed the production of an unitary, integrated component having a ceramic portion (mapping onto the claimed second region), a metallic portion made of copper (reading on the claimed first region), and a cermet portion made of copper and ceramic (mapping onto the claimed interface region), wherein the powders forming the cermet portion are themselves fused and sintered to one another and to the ceramic potion, and wherein the ceramic portion is sintered and fused with the metallic region via the cermet portion.  
As the instant application does not define the term “nanoparticles”, any particle is considered to be nanoparticle, as its dimension can be expressed in terms of nanometers.  As the content of ceramic is necessarily greater in portions of cermet layer 34 more during sintering, the silica in the cermet layer 34 would necessarily coat portions of the metal particles located more adjacent to ceramic layer 33, thus resulting in ceramic-coated copper particles.  As Applicant never stated that “copper nanoparticles” have to refer to copper nanoparticles per se (viz. not having any coatings located directly thereupon), the bonding and fusing of adjacent ceramic-coated copper particles would read on the limitation of “copper nanoparticles sintered and fused together with silica-coated copper particles”.  Furthermore, as some of such particles are fused together with non-coated copper particles (those located further down cermet layer 34 or those in the metal layer 39) either directly or directly, even a narrower interpretation of this limitation would be met (although it is not conceded that the claim requires this narrower interpretation).  The reference differs from the claimed invention, as although the reference broadly discloses usage of ceramic oxides, the reference does not teach the usage of silica.
However, the usage of silica as ceramic material in the making of wiring boards is known in the art.  Specifically, Kim teaches a LED device packaging having a package body made of plurality of ceramic layers, wherein a heat dissipating layer may be further attached to the ceramic layers (Kim ¶ 0045-0046 and 0063).  Specifically, the ceramic layer may be made of, inter alia, silica and alumina; and the heat dissipating layer may be made of copper or an alloy thereof (id. ¶ 0046 and 0063).  DE ‘664 is analogous, for it is both from the same field of endeavor of the instant application and addresses problem solved by the instant application (usage of a ceramic/metal gradient in wiring boards).  Kim is analogous, for it is from the same field of endeavor of the instant application (ceramic wiring board having metallic heat sinks).  Person having ordinary skill in the art 
In the integrally joined, unitary substrate of DE ‘664 and Kim, the precursor of the ceramic layer 33 would include silica powders; the precursor of the cermet layer 34, a graded mixture of silica and copper powders; and the precursor of the metallic heat sink, copper powders.  The various precursor would be formed into respective green layers, which are subjected to hot isostatic press sintering to form the unitary substrate.  Given that the combination of the prior art uses materials and processes substantially similar to that as described in the instant application, it stands to reason that the unitary substrate of DE ‘664 and Kim possesses attributes of the article of the instant application.  DE ‘664 in view of Kim thus renders obvious claim 1.
Considering claims 2 and 3, as fins on any surface of the metal layer 39 would read on limitation of features on a surface, the fins shown on the metal layer (DE ‘664 Fig. 2) would read on the claimed thermal dissipation features.
Considering claims 4 and 5, the claimed properties are inherent of the materials used (specifically, of copper and silica). 
Considering claim 10, DE ‘664 discloses that the unitary substrate may be used as a wiring board (id. ¶ 0014).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102013/203664 A1 (referenced below using its machine translation, “DE ‘664”) and Kim, as applied to claim 1 above, and further in view of U.S. 2017/0306170 A1 (“Leamon”).
Considering claim 9, although DE ‘664 discloses the usage of metallic powders (which is considered to necessarily read on either micron powder or nanoparticles), DE ‘664 does not disclose using both nanoparticles and microparticles.
However, in the art of sintering of metallic powders, it is known to simultaneously use both micron sized powders and nanoparticles in order to adjust for the desired sintering behavior (Leamon ¶ 0075-0076).  Specifically, Leamon teaches that the micropowders have size less than 10 microns (id. ¶ 0066) and that the nanoparticles have size of 3-15 nm (id. ¶ 0014-0019).  Leamon is analogous, as it is directed to the same field of endeavor of the present application (manufacturing of metallic article via sintering).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Leamon may be applied to DE ‘664, as both references are concerned with sintering of metallic particles, including copper particles (id. ¶ 0075-0076).  Given what is known in the art regarding sintering behavior attributable to the selection of copper particle size, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used both nanoparticles and micro powders to form the heat sink 39 and cermet layer 34 in DE ‘664 in order to adjust for the desired sintering.
Response to Arguments and Additional Comments
Applicant's arguments with respect to 35 U.S.C. 103 rejection relying upon at least DE’ 664 and Kim (pg. 6 ¶ 2+ of Response dated 16 August 2021, henceforth “Response”) have been fully considered, but they are not deemed to be persuasive.  The main thrust of Applicant’s rejection is that DE’ 664 uses cermet material (e.g. Response pg. 7 ¶ 3 and 4), which Applicant deems to be unsatisfactory.  There are two issues with this contention.  First, as well understood by person having ordinary skill in the art, “cermet” is a portmanteau referring to any composite formed of ceramic and metal.  As the interface of claim 1 is itself formed of copper (a metal) and a ceramic (silica coating), it is unclear why the cermet aspect per se would be disadvantageous, given that Applicant’s claimed interface is also a cermet.  Next, the alleged advantages (e.g. those mentioned on pg. 7 ¶ 4 of Response) are couched in generalities (e.g. [improved] thermal transfer capability without indicating magnitude of improvement) and not backed up by evidence.  As such, until such claims could be substantiated (e.g. via a declaration), these allegation are considered to be nothing more than unsubstantiated arguments by counsel.
Applicant's arguments with respect to 35 U.S.C. 103 rejection relying upon at least Martin (pg. 8 ¶ 1+ of Response) have been fully considered, but they are not deemed to be persuasive.  Although Applicant alleges that Martin fails to teach silica shell, Martin does disclose copper microparticles having a shell made of silica nanoparticles.
The rejection of claims 6-8 and 21 over Martin would be withdrawn if Applicant were to define the core diameter of the copper-core nanoparticles constituting the interface region.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z. Jim Yang/Primary Examiner, Art Unit 1781